Citation Nr: 1548030	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected disability.
 
2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio. 

In September 2007, the Veteran testified at a hearing in front of a Decision Review Officer (DRO) at the RO.  In April 2010, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  Transcripts of these hearings are associated with the claims file.  The April 2010 VLJ is no longer employed by the Board. VLJs who conduct hearings must participate in making the final determination of the claim on appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  

In a November 2014 letter, the Board notified the Veteran that the VLJ was no longer employed by the Board and that he had the right to another hearing. See 38 C.F.R. § 20.717 (2015).  He was notified that if he did not respond within 30 days, the Board would assume that another hearing was not desired and would proceed to adjudicate the claim on appeal.  No response was received.  Accordingly, the Board may proceed.

This case was initially before the Board in September 2010 and February 2015 when the claims were remanded for further development.  The RO most recently issued a supplemental statement of the case in September 2015, and the appeal is again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran maintains that his right foot and back disabilities are either related to service or secondary to his service-connected disabilities.  The Veteran is currently service-connected for residuals of an accidental gunshot wound, left leg, with retained foreign body (RFB) and a skin condition of the face. 

Most recently, in April 2015, addendum VA medical opinions were obtained.  The Board finds that the April 2015 VA opinions obtained are not adequate  Specifically, although the April 2015 VA examiner concluded that the Veteran's right foot and back were not related to service or to his left leg or skin conditions, the examiner did not discuss whether the Veteran's service-connected disabilities aggravated (worsened) his right foot or back disabilities.  38 C.F.R. § 3.310(b).  Moreover, sufficient rationale for the opinions he did provide are not adequate.  The inadequacies of the April 2015 VA opinions were also raised by the Veteran's representative in an October 2015 Informal Hearing Presentation. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded additional VA addendum opinions that address the medical matters raised by these issues.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to a different examiner for addendum opinions regarding the Veteran's right foot and back disabilities.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right foot disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right foot disability is caused by his service-connected residuals of an accidental gunshot wound, left leg, with RFB or  skin condition of the face.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right foot is aggravated by his service-connected residuals of an accidental gunshot wound, left leg, with RFB or skin condition of the face. 

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is caused by his service-connected residuals of an accidental gunshot wound, left leg, with RFB or skin condition of the face.  

f) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is aggravated by his service-connected residuals of an accidental gunshot wound, left leg, with RFB or skin condition of the face. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

The RO should review all opinions obtained to ensure all questions posed in this Remand directive have been addressed by the VA examiner. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




